     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 1 of 7

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TAYLOR WEBB, et al.,                              No. 1:19-cv-01716-DAD-EPG
12                       Plaintiffs,
13           v.                                         ORDER DENYING REQUEST FOR
                                                        RECONSIDERATION OF THE ASSIGNED
14    COUNTY OF STANISLAUS, et al.,                     MAGISTRATE JUDGE’S JUNE 26, 2020
                                                        ORDER
15                       Defendants.
                                                        (Doc. No. 30)
16

17          This matter is before the court on a request for reconsideration of a discovery-related

18   order brought on behalf of plaintiffs Taylor Webb, Jeremy Westfall, A.W., and Donnie Cox, as

19   guardian ad litem for A.W (collectively, “plaintiffs”). (Doc. No. 30.) Plaintiffs request

20   reconsideration of the assigned magistrate judge’s June 26, 2020 order (Doc. No. 25) denying

21   without prejudice their motion (Doc. No. 19) seeking an order directing the Stanislaus County

22   Superior Court (“the state court”) to produce A.W.’s juvenile case file. (Doc. No. 30 at 1–2.) For

23   the reasons set forth below, plaintiffs’ request for reconsideration will be denied.

24                                            BACKGROUND

25          Plaintiffs Webb and Westfall are the biological parents of plaintiff A.W., an infant. (Doc.

26   No. 1 at 2.) Plaintiffs allege that defendants County of Stanislaus, the City of Modesto, and

27   various named and unnamed individuals unlawfully seized and removed A.W. from plaintiffs

28   Webb and Westfall in October of 2019. (See generally Doc. No. 1.)
                                                        1
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 2 of 7

 1          On May 19, 2020, plaintiffs filed a motion in this action for an order directing the superior

 2   court to “produce the juvenile court files . . . pertaining to the minor Plaintiff A.W.” (Doc. No. 19

 3   at 1–2.) Therein, plaintiffs argued that they should not be required to seek those records pursuant

 4   to the process outlined in California Welfare & Institution Code § 827, the statutory scheme

 5   governing access to a juvenile’s case file and how, because that process is unconstitutional in that

 6   it denies minors and their parents their due process rights; is inconsistent with discovery rules

 7   under the Federal Rules of Civil Procedure; and it suffers from various practical deficiencies,

 8   including that § 827 requests can, according to plaintiffs, take years to process and that the

 9   documents that are ultimately produced often contain redactions and other documents are

10   withheld. (See generally Doc. No. 19.) Defendant City of Modesto filed a statement of non-

11   opposition to plaintiffs’ motion (Doc. No. 23) and no other defendant responded to it.

12          On June 26, 2020, the magistrate judge held a hearing on plaintiffs’ motion and denied the

13   motion without prejudice to its refiling for the reasons stated on the record at that hearing.

14   Following the hearing the court issued a minute order, noting that the motion “is DENIED

15   without prejudice for the reasons stated on the record.” (Doc. No. 25.) During the hearing, the

16   magistrate judge stated on the record as follows:

17                  [T]he motion that is pending right now is Plaintiff’s motion for an
                    order regarding the production of the juvenile case file, and that’s
18                  Document 19, and I'll summarize Plaintiffs’ argument, that they wish
                    not to go forward at all with the Section 827 process, which is an
19                  established process to request records from the Juvenile Court on the
                    basis that federal law governs, that the Federal Court is -- has the
20                  authority to order the entire juvenile case file without restriction and
                    asking me, without seeing any of the documents, to order that they
21                  all can be produced. I am not going to grant that motion. In the short
                    term, I see no harm in first going through the 827 process and -- and
22                  giving the California Court a chance to review and weigh on those
                    requests . . ..
23
                    [T]he California courts do have expertise in this area. It is their file.
24                  They are the courts that did these proceedings. There are specific
                    interests that they feel strongly about, and in the first instance, I
25                  would like to give the courts a chance to review their own files and
                    determine which can be produced based on their own judgment. I
26                  have done that in other cases.
27                  Although I – I hear the worry this could take a long time, I'll tell you
                    in my small experience, I have found that it does not always take a
28                  long time, and this is not a pressing matter, although, of course, every
                                                         2
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 3 of 7

 1                    case we need to worry about issues such as the passage of time and
                      memory. If this is -- this is one for money damages, and I think that
 2                    there is not a harm in first -- allowing in the first instance the welfare
                      court to review documents and determine which it will allow to be
 3                    produced. That is without prejudice to after th[at] Court has made
                      its determination, coming to this Court and asking for an order that
 4                    any documents that are withheld or redacted, I should then order
                      production. It is also without prejudice that after a certain amount of
 5                    time -- and we could talk about what would be an appropriate amount
                      of time -- if there has not been any order from the California Court
 6                    and -- to renew this motion on the basis of timeliness.

 7                    But, otherwise, I don’t see any harm in at least seeing what the Court
                      -- the Welfare Court decides. And I certainly would benefit from
 8                    hearing from them and just hearing which documents they believe
                      should be protected and having any guidance from that Court. I – I
 9                    recognize that Plaintiff does not trust those courts, but I-- I do not
                      lack such trust. At least I’d like to give them first a chance to see
10                    what they say.

11   (Doc. No. 27 at 4–6.) Later in the hearing, plaintiffs’ counsel, Robert Powell, requested a written

12   order memorializing the magistrate judge’s denial of plaintiffs’ motion. (Id. at 39, 44, 50.)

13           On July 7, 2020, the magistrate judge received a letter from attorney Powell that was not

14   filed on the docket nor reflected its service on defendants’ counsel. In that letter, plaintiffs’

15   counsel, citing to Local Rule 303, again “request[ed] the Court state the basis for the denial in a

16   written order specifying the Court’s reasoning.” (Doc. No. 30-3 at 3.) Construing the letter as an

17   ex parte communication, the magistrate judge directed the Clerk of the Court to return the letter to

18   attorney Powell, and instructed him that any objections to court orders or any other substantive

19   submission to the court must be presented by the filing of an appropriate motion or document on

20   the court’s docket. (Doc. No. 28.)

21           On July 10, 2020, plaintiffs filed the pending request for reconsideration of the magistrate

22   judge’s June 26, 2020 ruling denying their motion for an order requiring production of the

23   juvenile case file by the state court. (Doc. No. 30.) Therein, plaintiffs argue that the magistrate

24   judge’s “refusal” to issue a written order is contrary to law, and they continue to argue that the

25   process to obtain juvenile case files from the superior court in which such cases are conducted

26   pursuant to California Welfare & Institution Code § 827 is unconstitutional and impractical. (See

27   generally id.)

28   /////
                                                           3
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 4 of 7

 1                                          LEGAL STANDARD

 2          Federal Rule of Civil Procedure 72(a) provides that non-dispositive pretrial matters may

 3   be referred to and decided by a magistrate judge, subject to review by the assigned district judge.

 4   Fed. R. Civ. P. 72(a); see also L.R. 303(c). The district judge shall modify or set aside any part of

 5   the magistrate judge’s order which is “found to be clearly erroneous or contrary to law.” L.R.

 6   303(f); see also 28 U.S.C. § 636(b)(1)(A). Discovery motions are non-dispositive pretrial

 7   motions which come within the scope of Rule 72(a) and 28 U.S.C. § 636(b)(1)(A). Thus, the

 8   orders of a magistrate judge addressing discovery motions are subject to the “clearly erroneous or

 9   contrary to law” standard of review. Rockwell Int’l, Inc. v. Pos-A-Traction Indus., Inc., 712 F.2d

10   1324, 1325 (9th Cir. 1983). The magistrate judge’s factual determinations are reviewed for clear

11   error, while legal conclusions are reviewed to determine whether they are contrary to law. United

12   States v. McConney, 728 F.2d 1195, 1200–01 (9th Cir. 1984), overruled on other grounds by

13   Estate of Merchant v. CIR, 947 F.2d 1390 (9th Cir. 1991). “A magistrate judge’s decision is

14   ‘contrary to law’ if it applies an incorrect legal standard, fails to consider an element of [the]

15   applicable standard, or fails to apply or misapplies relevant statutes, case law, or rules of

16   procedure.” Martin v. Loadholt, No. 1:10-cv-00156-LJO-MJS, 2014 WL 3563312, at *1 (E.D.

17   Cal. July 18, 2014). “[R]eview under the clearly erroneous standard is significantly deferential,

18   requiring a definite and firm conviction that a mistake has been committed.” Concrete Pipe &

19   Prod. of Cal., Inc. v. Constr. Laborers Pension Tr. for S. Cal., 508 U.S. 602, 623 (1993) (internal

20   quotation marks omitted); see also Sec. Farms v. Int’l Bhd. of Teamsters, 124 F.3d 999, 1014 (9th
21   Cir. 1997).

22                                              DISCUSSION

23   A.     The Magistrate Judge’s June 26, 2020 Order Suffices

24          In the pending request for reconsideration, plaintiffs argue that the June 26, 2020 minute

25   order denying their motion for the reasons stated on the record of the June 26, 2020 hearing on

26   the motion is not a written order as required by this court’s Local Rules.1 (Doc. No. 34 at 4.)
27
     1
       Local Rule 303(a) provides that “[r]ulings of the Magistrate Judge shall be in writing with a
28   statement of the reasons therefor and shall be filed and served on all parties.”
                                                        4
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 5 of 7

 1   Plaintiffs’ contend that absent a written order they are unable to seek reconsideration of the

 2   magistrate judge’s ruling, and instead “now [are] attempting to interpret the Court’s comments in

 3   the transcript, and divining fact findings—if any—from legal findings or opinion.” (Id.)

 4   Plaintiffs’ argument in this regard is unpersuasive.

 5           The magistrate judge issued a minute order denying plaintiffs’ motion requiring the state

 6   court to produce its juvenile case file without prejudice. (Doc. No. 25.) Nothing more is required

 7   by Local Rule 303(a). Indeed, plaintiffs’ counsel appears to have conceded as much in his July 7,

 8   2020 letter to the magistrate judge which counsel has attached as an exhibit to his motion for

 9   reconsideration. (See Doc. No. 30-3 at 2) (“I cannot deny that one could argue that writing in a

10   Minute Order that the reasons a motion was denied are contained in a transcript is order-like, but

11   that seems far removed from the concept of a foundation for ‘reconsideration’ . . ..”). Plaintiffs’

12   counsel may be suggesting that the issuance of the written minute order effectively required him

13   to order a transcript of the hearing to ascertain the basis for the ruling, thereby biting into the

14   fourteen-day window for moving for reconsideration of that ruling. However, counsel could

15   easily have moved for an extension of time to file a motion for reconsideration based upon those

16   very reasons and the request would have almost certainly been granted.

17           Moreover, any complaint counsel has in this regard can be responded to succinctly—no

18   harm, no foul. Plaintiffs’ counsel were obviously more than capable of discerning the basis of the

19   magistrate judge’s ruling denying their motion without prejudice. First, the ruling was clear and

20   straight-forward. As evidenced by the transcript excerpt quoted above, the basis for the
21   magistrate judge’s ruling was stated at the outset of the hearing and was simply stated: plaintiffs

22   have not attempted to obtain A.W.’s juvenile case file from the superior court pursuant to § 827,

23   and they should first pursue that procedure available under California law given the privacy and

24   confidentiality concerns related to requests for a juvenile’s case file and the superior court’s

25   expertise in dealing with such requests. Second, in the motion for reconsideration pending before

26   the undersigned, plaintiffs’ counsel disputes each of the magistrate judge’s bases for denying their
27   motion. (See Doc. No. 30 at 6–8.)

28   /////
                                                         5
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 6 of 7

 1          Accordingly, plaintiffs’ request for a written order denying their motion will be denied.2

 2   B.     The June 26, 2020 Order is Neither Clearly Erroneous Nor Contrary to Law

 3          The remainder of the pending request for reconsideration merely repeats the arguments

 4   that plaintiffs advanced in the motion the magistrate judge denied. Plaintiffs do not argue that the

 5   magistrate judge applied an incorrect legal standard, misapplied the applicable standard, or failed

 6   to apply or misapplied relevant statutes, case law, or rules of procedure. In short, plaintiffs

 7   merely disagree with the magistrate judge’s ruling, but provide no persuasive analysis or

 8   argument in support of their position. This is reason alone to deny their request for

 9   reconsideration.

10          The fact that seeking juvenile case files pursuant to California Welfare & Institution Code

11   § 827 might sometimes prove cumbersome, slow, or result in the production of some redacted

12   documents and the withholding of others does not provide a basis upon which to reconsider the

13   magistrate judge’s ruling. Similarly, the fact that attorney Powell’s experiences with the juvenile

14   court system in California cause him to believe that utilizing the procedure authorized by

15   California law will prove to be futile, is also an insufficient ground for rejecting that order.3

16   Here, plaintiffs have yet to even attempt to obtain the documents pursuant to § 827. See Prasad

17   v. Simmons, No. 15-cv-04933-BLF, 2019 WL 294760, at *2 (N.D. Cal. Jan. 23, 2019) (“These

18   records were obtained by state court order pursuant to California Welfare and Institutions Code §

19   827, which governs access to and use of child dependency records, for release only to limited

20   persons for limited purposes.”). The magistrate judge therefore did not err in denying plaintiffs’
21

22
     2
       Even if the undersigned were deciding plaintiffs’ motion for production of the juvenile case file
     de novo, the motion would be denied without prejudice for the same reasons stated on the record
23   by the magistrate judge.

24   3
       California law provides a statutory scheme for seeking the production of a juvenile’s case file.
     Plaintiffs seek to circumvent that authorized procedure by arguing that the process is impractical
25   or unconstitutional. However, those contentions are not at issue in this action. Similarly, the fact
26   that attorney Powell has purportedly experienced delays and other problems in the past when
     requesting juvenile case files from California courts in other cases does not mean that will occur
27   here. Most importantly for resolution of the pending request for reconsideration, plaintiffs’
     counsel has cited no authority in support of their contention that the order denying their motion
28   for production without prejudice was in any way clearly erroneous or contrary to law.
                                                        6
     Case 1:19-cv-01716-DAD-EPG Document 36 Filed 07/28/20 Page 7 of 7

 1   motion for an order from this court compelling production of the juvenile case file without

 2   prejudice to its refiling, noting: (1) the comity concerns between this federal court and the state

 3   courts; (2) that the magistrate judge would benefit from the superior court’s review of and

 4   determination of which, if any, documents contained in the juvenile case file should be produced;

 5   and (3) that in the magistrate judge’s experience, the § 827 process is not unduly time-consuming.

 6   If plaintiffs elect to seek A.W.’s case file through the procedure authorized by § 827 and either

 7   receive documents that in their view are unduly redacted or withheld altogether, or if their request

 8   is not addressed in a timely fashion, the magistrate judge has invited plaintiffs to refile their

 9   motion seeking an order for production from this court. (Doc. No. 27 at 9.)

10          Accordingly, the undersigned concludes that the magistrate judge’s order denying

11   plaintiffs’ motion was not clearly erroneous or contrary to law. Plaintiffs’ request for

12   reconsideration of the magistrate judge’s order dated June 26, 2020 will therefore be denied.4

13                                              CONCLUSION

14          For the reasons set forth above, plaintiffs’ request for reconsideration of the magistrate

15   judge’s order dated June 26, 2020 (Doc. No. 30) is denied.

16   IT IS SO ORDERED.
17
         Dated:    July 28, 2020
18                                                       UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25
     4
26      In ruling on the pending request for reconsideration, the undersigned reviewed the entire
     transcript for the June 26, 2020 hearing on plaintiffs’ motion. At several points in that hearing,
27   attorney Powell interrupted and otherwise addressed the magistrate judge in a manner that the
     undersigned will mildly characterize as inappropriate. Having been warned, any repetition of
28   such conduct will likely result in the imposition of sanctions.
                                                        7
